DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Brown et al. (US 2012/0239209 A1).

As per claim 1, Brown discloses a control system comprising (see for example Fig. 1-3):

a plurality of optically switchable devices (see for example [0007]; [0023]);

a portable user device for generating wireless control signals (see for example [0063]); and

a plurality of window controllers each coupled to a respective one of the plurality of
optically switchable devices, wherein each of the plurality of window controllers is configured to (see for example [0031], [0056]):

communicate with the portable user device via the wireless control signals (see for example [0063]); and
adjust an optical characteristic of a respective one of the plurality of optically switchable devices in response to the wireless control signals (see for example [0036], [0041], [0047]).

As per claim 2, Brown discloses the control system of claim 1, wherein the portable user device includes a touch screen user interface configured to allow a user to select which of the plurality of the optically switchable devices are to be adjusted (see for example [0029]).

As per claim 3, Brown discloses the control system of claim 2, wherein the touch screen user interface is configured to display an input slider for allowing the user to adjust a transmissivity of a selected optically switchable device (see for example [0029]).

As per claim 4, Brown discloses the control system of claim 3, wherein the touch screen user interface is further configured to display an automatic control input for allowing a user to turn on or off automatic control of the transmissivity of the selected optically switchable device (see for example [0029]).

As per claim 5, Brown discloses the control system of claim 2, wherein each of the plurality of optically switchable devices has a unique identification (ID) and wherein the portable user device is configured to use the unique ID to adjust the optically switchable device associated with the unique ID (see for example [0029]).

As per claim 6, Brown discloses the control system of claim 1, wherein the portable user device is selected from the group consisting of a tablet computer, a smart phone, a PDA, and a personal computer (see for example [0029]).
	
	As per claim 7, Brown discloses the control system of claim 1, wherein the wireless control signals comprise Bluetooth signals.

	As per claim 8, Brown discloses the control system of claim 1, wherein the optically switchable devices comprise electrochromic windows and the optical characteristic comprises a tint level (see for example [0065], [0067]).

	As per claim 9, Brown discloses the control system of claim 1, wherein each of the plurality of window controllers comprises a receiver and a transmitter that communicate the wireless control signals (see for example [0047], [0063]).

Per claims 10-22, these are media and control system claims substantially paralleling the limitations in method claims 1-19. The above references disclose the use of such media and control system (see, e.g., Fig. 1-3) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
*Nagel et al. US-9677327-B1 teaches security system that has several smart windows (102) coupled together in a system having processor to detect a personal or property security threat based on information from sensors including glass breakage, temperature and smoke detection sensors of smart windows
*Sagitov et al. US-20090015740-A1 teaches system that has glass panel (1) having panel sections comprising several layer of liquid crystals. A control module (4) comprising a user interface e.g. touch screen, activates selectively and independently the layers of liquid crystals in each panel section to darken the selected panel sections.
*Coyne et al. US-7391420-B1 teaches an arrangement provides for displaying an object, such as a drawn object, or a database search result, based on a graphical user interface.
*Moskowitz et al. US-7800812-B2 teaches a scalable apparatus and a network environment dynamically changes the light transparency of a single SPD device, a small number of SPD devices or thousands of such SPD devices installed in windows in automobiles, aircraft, trains, marine vehicles, residential homes, commercial buildings and skyscrapers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193